Exhibit 10.2

 

Supplemental Agreement

 

Transferee: Xianning Sanhe Power Equipment Manufacturing Co., Ltd. (Hereinafter
referred to as “Party A”)

 

Transferor: Sheng Zhou ID number: 330722197504065911 (Hereinafter referred to as
“Party B”)

 

Transferor: Heping Zhang ID number: 42230119600815091X (Hereinafter referred to
as “Party C”)

 

Party A entered into a Share Purchase Agreement with Party B and Party C on June
21, 2018. Now the three parties have discussed some of the agreed items in
further details and after friendly and thorough negotiation, the three parties
agreed to sign this supplemental agreement.

 

1.Supplement To The Handover of Plant And Assets

 

After the Share Purchase Agreement comes into effect, Party B and Party C must
ensure that Hubei Jinli Hydraulic Co., Ltd. makes an assessment and handover of
the book-value assets within one week, and the leased assets (movable and real
property) should be transferred without defects within three months. (Relocation
of Xianning Hengsheng Construction Engineering Quality Inspection Co. Ltd. must
be completed within one year.) Any corresponding expenses shall be borne by
Party B and Party C.

 

2.Cashing XTNY Stock

 

If the public company (symbol: XTNY) with the relevant shares pursuant to the
Share Purchase Agreement could not be uplisted to the Nasdaq mainboard within
one year, Party B and Party C shall have the right to demand Party A to buy back
the shares at the price paid at the time plus bank interest and Party A shall
unconditionally accept the demand to buy back the shares.

 

If Party B and Party C are in urgent need of cash during this period and need to
cash some of the shares, Party A may be entrusted with selling (transferring)
the shares or cashing the mortgage, and any related expenses shall be borne by
Party B and Party C. Party A agrees to assist Party B and Party C in dealing
with cashing RMB 20 million at the exchange price during October 2018 before the
public company’s uplisting to mainboard, and during February 2019 cashing RMB 20
million.

 

3.Profit Distribution In Cooperative Sales

 

After Party A’s acquisition of Hubei Jinli Hydraulic Co., Ltd, Party B and Party
C shall cooperate closely with Party A in sales to ensure that sales increase
year by year. If the annual net profit exceeds RMB 10 million, Party A shall pay
Party B and Party C 20% of the annual net profit as remuneration. If the annual
net profit is RMB 5 million to RMB 10 million, Party A shall pay Party B and
Party C 10% of the annual net profit as remuneration. The marketing expenses
incurred in the course of sale shall be dealt with by Party A, Party B and Party
C on a case-by-case basis.

 

4.External Debts Not Included in the Assets and Capital Verification Report

 

Any debts not listed on the assets and capital verification report (Xianxin A.F.
(2018) No. 208) shall be borne by Party B and Party C. Assets are checked and
handed over according to the list of assets in the report (under the current
status).

 

5.Miscellaneous

 

(1) This supplemental agreement is an important part of the Share Purchase
Agreement, and has the same legal effect as the Share Purchase Agreement.

 

(2) This supplemental agreement shall come into force on the date of signing or
sealing by Party A, Party B and Party C. This agreement is made in triplicate,
with each party holding one copy.

 

Party A: Xianning Sanhe Power Equipment Manufacturing Co., Ltd. [Company Seal
Affixed Here]

 

Legal Representative: /s/ Zhou Deng Hua

 

Party B: /s/ Sheng Zhou

Party C: /s/ Heping Zhang

   

June 21, 2018

June 21, 2018

 